The Supreme Court properly denied the motion of the defendant Andrew J. Szabo as untimely on the ground that he failed to show good cause for making the motion more than 120 days after the filing of a note of issue, as required by a preliminary conference order (see Jackson v Jamaica First Parking, LLC, 49 AD3d 501 [2008]; Coty v County of Clinton, 42 AD3d 612, 614 [2007]; see also DiBenedetto v Lowe’s Home Ctrs., Inc., 43 AD3d 853 [2007]; Milano v George, 17 AD3d 644, 645 [2005]).
In light of our determination, we do not reach the parties’ remaining contentions. Skelos, J.E, Santucci, Dillon and Covello, JJ., concur.